Title: From Thomas Jefferson to Mary Jefferson Bolling, 31 October 1790
From: Jefferson, Thomas
To: Bolling, Mary Jefferson



Dear Sister
Monticello Oct. 31. 1790

Being to set out for Philadelphia this week, I cannot take my departure without expressing to you my disappointment in having been unable to see you during my stay in the state. I was once obliged to go as far as Richmond, but my business here permitted only four days for that journey. I had hoped that a contract I had negotiated between Colo. T. M. R. and his son, had secured Edgehill as a settlement for the latter, but the father has since repented and wishes to be off which a son cannot refuse. We are yet to see what has been the motive. Mr. Randolph will now endeavor to buy some of Mr. Carter’s land, most of which is for sale to pay his unfortunate concern with the Trents. In every event they will move here, perhaps for some years. The only advantage my present office offers is that of coming once a year to see my family and affairs. Perhaps the next year I may be able to pay you a visit. Present me affectionately to Mr. Bolling and your children, with wishes for their health and happiness. Accept the same for yourself from dear sister your affectionate brother,

Th: Jefferson

